DETAILED ACTION
This action is in response to the RCE filed 14 October 2020.
Claims 1, 5–9, 11–15, 17, and 19–26 are pending. Claims 1, 8, and 13 are independent.
Claims 1, 5–9, 11–15, 17, and 19–26 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 14 October 2020 has been entered.
Response to Arguments
Applicant's arguments filed 14 October 2020 have been fully considered but they are not persuasive.
Regarding Lewis (remarks, p. 12–13), Applicant argues that Lewis teaches generating a thumbnail after a message has been sent to a recipient device, and only teaches generating one thumbnail. However, Lewis teaches generating thumbnails after receiving an electronic message, but not after it has been transmitted to its final destination. Lewis teaches that the thumbnail generation may be performed at, e.g. a server, which then may be transmitted to another server, or to a client (Lewis, ¶¶ 35, 85–88). Lewis further teaches generating a high resolution image of the attachment which is used for viewing the attachment; although the term “thumbnail” is not used for this image, it is equivalent to a “high resolution thumbnail” because it is larger than regular “thumbnail” (Lewis, ¶ 85). Lewis further teaches that the thumbnail and the high resolution image may be generated by different servers or at different times (Lewis, ¶¶ 85, 88).
Regarding Nakase (remarks, p. 13–14), Applicant argues that Nakase does not teach generating thumbnails for an attachment to a message/email. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, although Nakase may not expressly teach thumbnails for message attachments, other references, including Lewis and Chen, are directed to processing attachments of emails.

Regarding Farrell (remarks, p. 14–15), Applicant argues that the message is updated regardless of whether it has been opened or not. However, Farrell expressly teaches that a message will be updated if it has not been opened (Farrell, ¶¶ 31–32, FIG. 4 items 403 and 404). If the message has been updated, the message may or may not be updated, depending on a policy setting (Farrell, ¶ 33, FIG. 4 items 405 and 406). Accordingly, Farrell teaches updating a message that has not been opened, and not updating a message that has been opened.
Regarding the combination of references (remarks, p. 15–16), the arguments depend on the alleged teachings (or lack thereof) of each reference, which have been addressed above.
Regarding the dependent claims (remarks, p. 16), Applicant argues for these claims based on the alleged patentability of their respective independent claims, which have been addressed above.
Claim Objections
Claim 26 is objected to because of the following informalities:
Claim 26 recites “generating another HR attachment from the fourth image”. It appears this should instead recite “generating another HR attachment thumbnail from the fourth image”.
Appropriate correction is required.
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites generating the electronic communication prior to attaching the attachment. The electronic communication must necessarily exist (have been “generated”) prior to the act of “attaching”, as otherwise there would be nothing to which to attach the attachment. Therefore, the meaning of the term “generating” is unclear.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 6–9, 11–13, 15, 20, 24, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Lewis (U.S. Pub. No. 2012/0226760 A1) in view of Farrell et al. (U.S. Pub. No. 2011/0047222 A1) [hereinafter Farrell].
Regarding independent claim 1, Lewis teaches [a] system, comprising:	one or more processing units; and One or more CPUs (Lewis ¶ 76).	one or more storage devices storing instructions that when executed by the one or more processing units, cause the one or more processing units to perform a method comprising: Memory, including storage devices (Lewis ¶ 76).	attaching an attachment to an electronic communication; Attachments are attached to emails (Lewis, ¶ 3).	converting a page of the attachment to a first image; An image is 	generating a low resolution (LR) attachment thumbnail from the first image; A low resolution thumbnail is generated from the image (Lewis, ¶ 85).	sending the electronic communication with the attachment and the LR attachment thumbnail to a recipient computing device; The low resolution thumbnail is included in the email (Lewis ¶ 85).	after sending […], converting the page of the attachment to a second image; A higher resolution attachment image may be generated after transferring the email message to the client (Lewis, ¶ 92). For attachments with multiple pages, the image is of, e.g. the first page or slide (Lewis, ¶ 87).	generating a high resolution (HR) attachment thumbnail from the second image; and The higher resolution image is used for previewing the attachment (Lewis, ¶¶ 90, 93, 95). [The higher resolution image functions as an “HR thumbnail” because it is larger than the low resolution thumbnail but is not the full attachment.]	providing the HR attachment thumbnail to the recipient computing device, wherein the LR attachment thumbnail is replaced with the HR attachment thumbnail at the recipient computing device. The higher resolution image is transferred to the client, where it may replace the lower resolution thumbnail in the user interface (Lewis, ¶ 93).
Lewis teaches generating a high resolution thumbnail after sending an email to a client device, but does not expressly teach doing so before the email is opened. However, Farrell teaches:	[after sending,] but prior to the electronic communication being opened at the recipient computing device [replace a LR attachment thumbnail with an HR attachment thumbnail] A determination is made as to whether an email has been read, e.g. if the email has been opened (Farrell, ¶¶ 24, 31). If the email has not been read/opened, it is updated (Farrell, FIG. 4). The changes included in an update may include the attachments (Farrell, ¶¶ 19, 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Farrell with those of Lewis. One would have been motivated to do so in order to update the thumbnail without sending a second version of the same message (Farrell, ¶ 2), i.e. such that the update is transparent to the recipient (Farrell, ¶ 32).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Lewis/Farrell further teaches:	wherein the recipient computing device comprises one of a server-computing device or a client-computing device. The thumbnail generator, etc. are part of an email service [server] in communication with a client (Lewis ¶ 85, FIG. 8).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Lewis/Farrell further teaches:	prior to providing the HR attachment thumbnail to the recipient computing device, a determination of whether the electronic communication has been opened at the recipient computing device is made; and The message update unit determines if the sent message has been 	the HR attachment thumbnail is provided to the recipient computing device in response to a determination that the electronic communication has not been opened. If the message has been read/opened, it may or may not be updated, depending on policy settings (Farrell, ¶ 33). [Therefore it would have been obvious to not update emails that have been opened/read.]
Regarding independent claim 8, Lewis teaches [a] method, comprising:	attaching an attachment to an electronic communication; Attachments are attached to emails (Lewis, ¶ 3).	converting a page of the attachment to a first image; An image is generated from the attachment (Lewis, ¶ 85). For attachments with multiple pages, the image is of, e.g. the first page or slide (Lewis, ¶ 87).	generating a low resolution (LR) attachment thumbnail from the first image; A low resolution thumbnail is generated from the image (Lewis, ¶ 85).	sending the electronic communication with the attachment and the LR attachment thumbnail to a recipient computing device; The low resolution thumbnail is included in the email (Lewis ¶ 85).	after the electronic communication is sent […], converting the page of the attachment to a second image; A higher resolution attachment image may be generated after transferring the email message to the client (Lewis, ¶ 92). For attachments with multiple pages, the image is of, e.g. the first page or slide (Lewis, ¶ 87).generating a high resolution (HR) attachment thumbnail from the second image; and The higher resolution image is used for previewing the attachment (Lewis, ¶¶ 90, 93, 95). [The higher resolution image functions as an “HR thumbnail” because it is larger than the low resolution thumbnail but is not the full attachment.]	providing the HR attachment thumbnail to the recipient computing device, wherein the LR attachment thumbnail is replaced with the HR attachment thumbnail at the recipient computing device. The higher resolution image is transferred to the client, where it may replace the lower resolution thumbnail in the user interface (Lewis, ¶ 93).
Lewis teaches generating a high resolution thumbnail after sending an email to a client device, but does not expressly teach doing so before the email is opened. However, Farrell teaches:	[after the electronic communication is sent] but prior to the electronic communication being opened at the recipient computing device [replace a LR attachment thumbnail with an HR attachment thumbnail] A determination is made as to whether an email has been read, e.g. if the email has been opened (Farrell, ¶¶ 24, 31). If the email has not been read/opened, it is updated (Farrell, FIG. 4). The changes included in an update may include the attachments (Farrell, ¶¶ 19, 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Farrell with those of Lewis. One would have been motivated to do so in order to update the thumbnail without sending a second version of the same message (Farrell, ¶ 2), i.e. such that the update is transparent to the recipient (Farrell, ¶ 32).
Regarding dependent claim 9, the rejection of parent claim 8 is incorporated and Lewis/Farrell further teaches:	the LR attachment thumbnail comprises an embedded image thumbnail that is associated with image metadata. The thumbnails are included [embedded] in the email message and correspond to an attachment (Lewis ¶ 85).
Regarding dependent claim 11, the rejection of parent claim 8 is incorporated and Lewis/Farrell further teaches:	generating the electronic communication prior to attaching the attachment. The attachments are attached to emails [which necessarily exist prior to the “attaching”, as otherwise there is nothing to which to attach the attachment] (Lewis, ¶ 3).
Regarding dependent claim 12, the rejection of parent claim 8 is incorporated and Lewis/Farrell further teaches:	the electronic communication comprises an electronic mail message. The electronic message may be email (Lewis ¶ 29).
Regarding independent claim 13, Lewis teaches [a] method for generating attachment thumbnails, the method comprising:	attaching, by a first computing device, an attachment to an electronic communication; Attachments are attached to emails (Lewis, ¶ 3).	converting, by the first computing device, a page of the attachment to a first image; An image is generated from the attachment (Lewis, ¶ 85). For attachments with multiple pages, the image is of, e.g. the first page or slide (Lewis, ¶ 87).	generating, by the first computing device, a low resolution (LR) attachment thumbnail from the first image; A low resolution thumbnail is generated from the image (Lewis, ¶ 85).	sending, by the first computing device, the electronic communication with the attachment and the LR attachment thumbnail; The low resolution thumbnail is included in the email (Lewis, ¶ 85).	receiving, by a second computing device, the electronic communication with the attachment and the LR attachment thumbnail; Messages are received, e.g. via an SMTP gateway (Lewis, ¶ 32).	[…]	converting, by the second computing device, the page of the attachment to a second image; A higher resolution attachment image may be generated after transferring the email message to the client (Lewis, ¶ 92). For attachments with multiple pages, the image is of, e.g. the first page or slide (Lewis, ¶ 87). [Duties may be divided between the server and client differently (Lewis, ¶ 37), as well as between different servers (Lewis, ¶¶ 35, 85) and therefore it would have been obvious to divide the sending/LR thumbnail generation and receiving/HR thumbnail generation between first and second computing devices.]	generating, by the second computing device, a high resolution (HR) attachment thumbnail from the second image; and The higher resolution image is used for previewing the attachment (Lewis, ¶¶ 90, 93, 95). [The higher resolution image functions as an “HR thumbnail” because it is larger than the low resolution thumbnail but is not the full attachment.]	replacing the LR attachment thumbnail with the HR attachment thumbnail. The higher resolution image is transferred to the client, where it may replace the lower resolution thumbnail in the user interface (Lewis, ¶ 93).
prior to the electronic communication being opened at the second computing device: [replace a LR attachment thumbnail with an HR attachment thumbnail] A determination is made as to whether an email has been read, e.g. if the email has been opened (Farrell, ¶¶ 24, 31). If the email has not been read/opened, it is updated (Farrell, FIG. 4). The changes included in an update may include the attachments (Farrell, ¶¶ 19, 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Farrell with those of Lewis. One would have been motivated to do so in order to update the thumbnail without sending a second version of the same message (Farrell, ¶ 2), i.e. such that the update is transparent to the recipient (Farrell, ¶ 32).
Regarding dependent claim 15, the rejection of parent claim 13 is incorporated and Lewis/Farrell further teaches:	prior to converting the page of the attachment to the second image, determining, by the second computing device, a file type associated with the attachment is supported; and The email service maintains a list of attachment types for which the thumbnail generator can generate thumbnails (Lewis ¶ 86).	converting the page of the attachment to the second image in response to the determination that the file type associated with the attachment is supported. Thumbnails are not generated for unknown or 
Regarding dependent claim 20, the rejection of parent claim 13 is incorporated and Lewis/Farrell further teaches:	generating the HR attachment thumbnail from the second image comprises generating the HR attachment thumbnail in one of multiple sizes using the second image. The high resolution image used to view the attachment as an image [HR attachment thumbnail] may be any size larger than 400x400 pixels (Lewis, ¶ 85).
Regarding dependent claim 24, the rejection of parent claim 8 is incorporated and Lewis/Farrell further teaches:	attaching another attachment to another electronic communication; Attachments are attached to emails (Lewis, ¶ 3). [Lewis teaches processing multiple emails and/or attachments, e.g. at ¶ 35.]	converting a page of the other attachment to a third image; An image is generated from the attachment (Lewis, ¶ 85). For attachments with multiple pages, the image is of, e.g. the first page or slide (Lewis, ¶ 87).	generating another LR attachment thumbnail from the third image; A low resolution thumbnail is generated from the image (Lewis, ¶ 85).	sending another electronic communication with the other attachment and the other LR attachment thumbnail to the recipient computing device; The low resolution thumbnail is included in the email (Lewis ¶ 85).	after sending the other electronic communication to the recipient computing device, determining a file type associated with the attachment is not supported; and A file type of the attachment is compared to a list of 	in response to the determination that the file type associated with the other attachment is not supported, providing an indication to the recipient computing device that indicates a HR attachment thumbnail will not be generated. An attachment of a type not supported is not converted, and no thumbnail is generated [which is inherently an indication that the file type is unsupported] (Lewis, ¶ 86).
Regarding dependent claim 26, the rejection of parent claim 8 is incorporated and Lewis/Farrell further teaches:	attaching another attachment to another electronic communication; Attachments are attached to emails (Lewis, ¶ 3). [Lewis teaches processing multiple emails and/or attachments, e.g. at ¶ 35.]	converting a page of the other attachment to a third image; An image is generated from the attachment (Lewis, ¶ 85). For attachments with multiple pages, the image is of, e.g. the first page or slide (Lewis, ¶ 87).	generating another LR attachment thumbnail from the third image; A low resolution thumbnail is generated from the image (Lewis, ¶ 85).	sending another electronic communication with the other attachment and the other LR attachment thumbnail to the recipient computing device; The low resolution thumbnail is included in the email (Lewis ¶ 85).	after sending the other electronic communication to the recipient computing device, converting the page of the other attachment to a fourth image; A higher resolution attachment image may be generated after transferring the email message to the client (Lewis, ¶ 92). For attachments with multiple pages, the image is of, e.g. the first page or slide (Lewis, 	generating another HR attachment from the fourth image; The higher resolution image is used for previewing the attachment (Lewis, ¶¶ 90, 93, 95). [The higher resolution image functions as an “HR thumbnail” because it is larger than the low resolution thumbnail but is not the full attachment.]	determining whether the other electronic communication has been opened at the recipient computing device; and A determination is made as to whether a message was opened/read (Farrell, ¶ 31).	in response to a determination that the other electronic communication has been opened at the recipient computing device, provide an indication to the recipient computing device that indicates the other LR attachment thumbnail will not be replaced with the other HR attachment thumbnail. If the message has been opened/read, and the policy does not allow opened/read messages to be updated, the update is sent as a new message [rather than updating/replacing the content of the original message] (Farrell, ¶¶ 33–34).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Lewis and Farrell, further in view of Liu et al. (US 2003/0147563 A1) [hereinafter Liu].
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated. Lewis teaches generating a low resolution attachment thumbnail (Lewis, ¶ 85) but does not expressly teach doing so using a thumbnail embedded in image metadata. However, Liu teaches:	wherein generating the LR attachment thumbnail from the first image comprises:	obtaining image metadata associated with the first image, the image metadata including an embedded image thumbnail; and A thumbnail is embedded in the EXIF metadata of an image file (Liu, ¶ 5). 	generating the LR attachment thumbnail from the image metadata, wherein the LR attachment thumbnail comprises the embedded image thumbnail. The thumbnail image may be extracted from the metadata (Liu, ¶ 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Liu with those of Lewis/Farrell. Doing so would have been a matter of combining prior art elements according to a known method to yield a predictable result. Thumbnail images embedded in the metadata of a main image were old and well-known, as Liu acknowledges (Liu, ¶ 31). Liu further teaches that it was known that the thumbnail image data, which may be one of two known formats, could be extracted from the EXIF metadata (Liu, ¶ 33). Accordingly, the result (that extracting the embedded image data and using it for display would result in a thumbnail of the main image) would have been predictable.
Claims 14, 19, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Lewis and Farrell, further in view of Chen et al. (U.S. Pub. No. 2011/0066687 A1) [hereinafter Chen].
Regarding dependent claim 14, the rejection of parent claim 13 is incorporated. Lewis/Farrell teaches generating an attachment preview image [HR attachment thumbnail] by using a high resolution image of an attachment, but does not expressly teach generating a different thumbnail 	generating the HR attachment thumbnail in a resolution that is based on the resolution of the second image. An image may be initially rescaled and sent with an email to a client; the image is later sent to the client either in its original size, or a slightly rescaled version [i.e., the second image is higher resolution than the first, but is less than, and based on, the resolution of the original image] (Chen, ¶ 62).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen with those of Lewis/Farrell. One would have been motivated to do so in order to reduce the bandwidth and/or storage space used for the image (Chen, ¶¶ 6–7).
Regarding dependent claim 19, the rejection of parent claim 13 is incorporated. Lewis/Farrell teaches replacing a display of a LR thumbnail with a display of a HR thumbnail, but does not expressly teach discarding the LR thumbnail. However, Chen teaches:	discarding, by the second computing device, the LR attachment thumbnail following the replacement of the LR attachment thumbnail with the HR attachment thumbnail. An image may be initially rescaled and sent with an email to a client; the image is later sent to the client either in its original size, or a slightly rescaled version, which replaces the originally transmitted image (Chen, ¶ 62).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen with those of Lewis/Farrell. One would have been 
Regarding dependent claim 21, the rejection of parent claim 8 is incorporated. Lewis/Farrell teaches replacing the display of an LR thumbnail with an HR thumbnail when selected by the user, but does not expressly teach doing so when opening the email. However, Chen teaches:	wherein the replacement of the LR attachment thumbnail with the HR attachment thumbnail at the recipient computing device causes the HR attachment thumbnail to be displayed in the electronic communication when the electronic communication is opened at the recipient computing device. An image sent with an email to a client may be rescaled, and then later an original or slightly rescaled version is sent to the client and replaces the originally transmitted version [therefore, as the original version no longer exists, the original or less rescaled version would be displayed when the email is opened] (Chen, ¶ 62).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen with those of Lewis/Farrell. One would have been motivated to do so in order to take advantage of increased network bandwidth to transmit the larger image (Chen, ¶¶ 61–62).
Regarding dependent claim 22, the rejection of parent claim 8 is incorporated. Lewis/Farrell teaches replacing a display of a LR thumbnail with a display of a HR thumbnail, but does not expressly teach discarding the LR thumbnail. However, Chen teaches:	wherein the LR attachment thumbnail is discarded when the LR attachment thumbnail is replaced by the HR attachment thumbnail. An image may be initially rescaled and sent with an email to a client; the image is later sent to the client either in its original size, or a slightly rescaled version, which replaces the originally transmitted image (Chen, ¶ 62).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen with those of Lewis/Farrell. One would have been motivated to do so in order to reduce the storage space used for the image (Chen, ¶¶ 6–7).
Claims 17, 23, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Lewis and Farrell, further in view of Nakase (U.S. Pub. No. 2010/0315529 A1).
Regarding dependent claim 17, the rejection of parent claim 13 is incorporated. Lewis/Farrell teaches generating a HR attachment thumbnail, but does not expressly teach using a threshold resolution. However, Nakase teaches:	upon converting the page of the attachment to the second image, determining, by the second computing device, a resolution of the second image; An image, having a particular resolution, is captured (Nakase, ¶¶ 75–78).	determining, by the second computing device, the resolution of the second image equals or exceeds a threshold resolution; and The resolution 1 is set in advance, and the resolution of the captured image is compared to the set resolution for the display image (Nakase, ¶¶ 75–78).	generating the HR attachment thumbnail from the second image in response to the determination that the resolution of the second image equals or exceeds the threshold resolution. If the resolution of the captured image data [original image] is higher than the set resolution for the display image, a copy of the image is resized to generate a display image [HR thumbnail] (Nakase, ¶ 78).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Nakase with those of Lewis/Farrell. One would have been motivated to do so in order to avoid wasting storage in the case that the original image is already smaller than the desired size for an HR thumbnail (Nakase, ¶¶ 5–7).
Regarding dependent claim 23, the rejection of parent claim 8 is incorporated. Lewis/Farrell teaches generating a HR attachment thumbnail, but does not expressly teach using a threshold resolution. However, Nakase teaches:	prior to generating the HR attachment thumbnail from the second image, determining a resolution of the second image; An image, having a particular resolution, is captured; a display image [HR thumbnail] may or may not be generated afterward, depending on the resolution of the captured image (Nakase, ¶¶ 75–78).	determining the resolution of the second image is equal to or exceeds a threshold resolution; and The resolution for a display image is set in advance, and the resolution of the captured image is compared to the set resolution for the display image (Nakase, ¶¶ 75–78).	generating the HR attachment thumbnail from the second image in response to the determination that the resolution of the second image is equal to or exceeds the threshold resolution. If the resolution of the captured image data [original image] is higher than the set resolution for the display image, a copy of the image is resized to generate a display image [HR thumbnail] (Nakase, ¶ 78).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Nakase with those of Lewis/Farrell. One would have been motivated to do so in order to avoid wasting storage in the case that the original image is already smaller than the desired size for an HR thumbnail (Nakase, ¶¶ 5–7).
Regarding dependent claim 25, the rejection of parent claim 8 is incorporated and Lewis/Farrell further teaches:	attaching another attachment to another electronic communication; Attachments are attached to emails (Lewis, ¶ 3). [Lewis teaches processing multiple emails and/or attachments, e.g. at ¶ 35.]	converting a page of the other attachment to a third image; An image is generated from the attachment (Lewis, ¶ 85). For attachments with multiple pages, the image is of, e.g. the first page or slide (Lewis, ¶ 87).	generating another LR attachment thumbnail from the third image; A 	sending another electronic communication with the other attachment and the other LR attachment thumbnail to the recipient computing device; The low resolution thumbnail is included in the email (Lewis ¶ 85).	after sending the other electronic communication to the recipient computing device, converting the page of the other attachment to a fourth image; A higher resolution attachment image may be generated after transferring the email message to the client (Lewis, ¶ 92). For attachments with multiple pages, the image is of, e.g. the first page or slide (Lewis, ¶ 87).
Lewis/Farrell teaches generating a HR attachment thumbnail, but does not expressly teach using a threshold resolution. However, Nakase teaches:	determining a resolution of the fourth image; An image, having a particular resolution, is captured (Nakase, ¶¶ 75–78).	determining the resolution of the fourth image is less than a threshold resolution; and The resolution for a display image is set in advance, and the resolution of the captured image is compared to the set resolution for the display image (Nakase, ¶¶ 75–78).	in response to the determination that the resolution of the fourth image is less than the threshold resolution, providing an indication to the recipient computing device that indicates a HR attachment thumbnail will not be generated. If the resolution of the captured image data [original image] is lower than the set resolution for the display image, a display image is not generated (Nakase, ¶¶ 79–81).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Referred to as the “image data for display” or “medium resolution image data”, an image that is larger than a thumbnail but smaller than the original image, equivalent to the instant application’s “high resolution thumbnail” (Nakase, ¶ 75).